UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1322


CONSOLIDATION COAL COMPANY,

                Petitioner,

          v.

FULLER W. VARNER; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(13-0188-BLA)


Submitted:   October 30, 2015                Decided:   December 17, 2015


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William S. Mattingly, JACKSON KELLY PLLC, Morgantown, West
Virginia, for Petitioner. Heath M. Long, PAWLOWSKI, BILONICK &
LONG, Ebensburg, Pennsylvania; M. Patricia Smith, Solicitor of
Labor, Rae Ellen James, Associate Solicitor, Maia S. Fisher,
Deputy Associate Solicitor, Sean G. Bajkowski, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Consolidation       Coal    Company      seeks    review      of   the   Benefits

Review Board’s decision and order affirming the administrative

law judge’s award of black lung benefits on a claim filed by

Fuller W. Varner pursuant to 30 U.S.C. §§ 901-945 (2012).                            Our

review   of    the    record   discloses      that    the    Board’s      decision   is

based upon substantial evidence and is without reversible error.

Consolidation Coal Co. v. Varner, No. 13-0188-BLA (B.R.B. Feb.

5, 2014). Accordingly, we deny the petition for review.                              We

dispense      with    oral     argument    because         the    facts    and   legal

contentions     are    adequately    presented        in    the   materials      before

this court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                          2